Citation Nr: 1401060	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  90-48 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether clear and unmistakable error (CUE) is present in an August 1969 rating decision, which deducted 10 percent for a preexisting defective visual acuity of the left eye. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 until May 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue was previously addressed by the Board in an October 2011 decision that denied service connection for hypertension.  At that time, the Board noted in the Introduction that the Veteran had repeatedly raised a claim of CUE in the June 1969 rating decision that granted entitlement to service connection for right eye chorioretinitis and defective vision secondary to this chorioretinitis and assigned a combined 30 percent rating based in part on a 10 percent reduction for preexisting vision of the nonservice-connected left eye.  The Board indicated that it previously referred the claim in October 2009 and the RO subsequently explained in August 2010 that the claim was not being considered as the Veteran had not alleged CUE.  

The Veteran appealed the October 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  The May 2013 Memorandum Decision affirmed the October 2011 Board decision concerning the claim for hypertension but remanded the issue of CUE in the 1969 rating decision.  

A review of the record reflects that further development is needed to ensure compliance with the Court's May 2013 Memorandum Decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that compliance by the Board or the RO with remand directives is neither optional nor discretionary, and where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The May 2013 Memorandum Decision explained that the RO had addressed the issue of CUE in the 1969 rating decision in an August 2005 rating decision.  The Court further found that the Board previously found in an August 2008 decision on an unrelated motion for reconsideration that a September 2005 statement by the Veteran was a timely NOD to the issue of CUE in the 1969 rating decision.  Accordingly, the Court found that the Board erred by not ensuring a statement of the case (SOC) had been issued.  The Court has therefore directed the Board to instruct VA to issue an SOC as to the CUE matter.  

As the claims file does not contain any SOC, the Board must therefore remand the claim for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999). 

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the case that addresses the issue of whether clear and unmistakable error (CUE) is present in an August 1969 rating decision, which deducted 10 percent for a preexisting defective visual acuity of the left eye.  The Veteran should be informed that, in order to perfect an appeal of these issues to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


